      Case 3:16-cv-02127-AWT Document 157 Filed 08/06/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT



BOSTON RETIREMENT SYSTEM on behalf of itself
and all others similarly situated,
                               Plaintiffs,

                    - v. -                     Case No. 3:16-cv-02127-AWT

ALEXION PHARMACEUTICALS, INC.;
LEONARD BELL; DAVID L. HALLAL; VIKAS
SINHA; DAVID BRENNAN; DAVID J.
ANDERSON; LUDWIG N. HANTSON; and
CARSTEN THIEL,
                               Defendants.     AUGUST 6, 2020




      DEFENDANTS’ REPLY BRIEF IN RESPONSE TO LEAD PLAINTIFFS’
    SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO
    DISMISS THE AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
         Case 3:16-cv-02127-AWT Document 157 Filed 08/06/20 Page 2 of 4



       Plaintiffs now bring to the Court’s attention a recent settlement between Alexion and the

SEC in which the SEC entered an Order Instituting Proceedings (“SEC Order”) alleging

improper payments to foreign government officials under the Foreign Corrupt Practices Act

(“FCPA”). But the allegations in the FCPA settlement do not support Plaintiffs’ scienter theory

in this case because the unproven alleged conduct (1) is substantively different than the conduct

alleged in the class action lawsuit; (2) does not implicate any senior Alexion executive allegedly

responsible for fraud in this case; (3) does not show a “pattern” of unlawful activity sufficient to

support a scienter theory; and (4) constitutes mere allegations, not admissions. The FCPA

settlement thus does not assist Plaintiffs in pleading scienter in this case.

       First, the allegations at issue in the SEC settlement are different from the conduct alleged

in this action. After this Court stated its intent to dismiss the complaint (ECF No. 114), Plaintiffs

filed an Amended Complaint that withdrew their reliance on “pull-in” sales and events in Brazil,

to focus instead on purportedly “illegal and unethical” sales practices described in a Bloomberg

article. ECF No. 142 (conceding in opposition brief that Amended Complaint “does not focus on

pull-in sales or events in Brazil”). These sales practice allegations, which concern Alexion’s patient

identification efforts, are untethered from the allegations in the SEC Order, which claims that

Alexion employees in Turkey and Russia made improper payments to foreign officials in return

for favorable regulatory treatment, and that Alexion employees in Colombia and Brazil created

inaccurate records concerning payments to patient advocacy organizations.

       Second, not only is the alleged FCPA-related conduct different from the conduct alleged

in the class action, but there is no suggestion in the SEC settlement that the alleged FCPA

violations were directed by—much less known to—any senior executives of Alexion, who are

alleged to have made false statements. Because Plaintiffs must demonstrate intent to defraud by

the individual defendants who actually made the alleged false statements (or, at minimum, senior


                                                   2
         Case 3:16-cv-02127-AWT Document 157 Filed 08/06/20 Page 3 of 4



management whose intent can be imputed to Alexion), the SEC settlement cannot support

scienter here. See Jackson v. Abernathy, 960 F.3d 94, 98-99 (2d Cir. 2020).

       Third, Plaintiffs incorrectly contend that unrelated, unproven allegations in an SEC

settlement support scienter by showing a “sustained pattern of illegal and unethical conduct.”

Plaintiffs’ authorities do not support this argument: In In re Symbol Techs., Inc. Sec. Litig., the

former CEO had pleaded guilty to the very same inventory level accounting manipulation that

was at issue in the class action, but during a later time frame.          2013 WL 6330665, *1-2

(E.D.N.Y. Dec. 5, 2013). In Takata v. Riot Blockchain, Inc., the court explicitly rejected the

inferential leap that defendant’s past involvement in pump-and-dump schemes at other

companies could “independently support an inference” of scienter for “conduct at issue in this

action,” but at most support the inference that the individual defendant generally knew that

“concealing his stock sales was deceptive.” 2020 WL 2079375, *16 (D.N.J. Apr. 30, 2020).

And, in In re Qwest Commc’ns Int’l, Inc. Sec. Litig., the “sustained pattern of repeated

manipulations and misrepresentations over a period of more than two and one-half years” was a

single course of conduct, not disparate, unrelated acts. 387 F. Supp. 2d 1130 (D. Colo. 2005).

       Finally, the allegations in the FCPA settlement are simply unproven allegations; Alexion

neither admitted nor denied the allegations, resolved the matter for an immaterial 0.42% of its

2019 revenue, and also announced that the DOJ had declined to prosecute its related

investigation. See Alexion Pharms., Inc. Quarterly Reports (Forms 10-Q) at 29 (May 6, 2020), at

33-34 (July 30, 2020). And the mere fact of the SEC’s investigation itself does not bolster

allegations of scienter. See Lipow v. Net1 UEPS Techs., Inc., 131 F. Supp. 3d 144, 167

(S.D.N.Y. 2015) (“[G]overnment investigations cannot bolster allegations of scienter that do not

exist, and, as currently plead, the government investigations are just that, investigations.”).




                                                  3
       Case 3:16-cv-02127-AWT Document 157 Filed 08/06/20 Page 4 of 4



Dated: August 6, 2020                    Respectfully submitted,

                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP

                                         BY:        /s/ Daniel J. Kramer
                                         Daniel J. Kramer (admitted pro hac vice)
                                         Audra J. Soloway (admitted pro hac vice)
                                         1285 Avenue of the Americas
                                         New York, NY 10019-6064
                                         Phone: (212) 373-3000
                                         Fax: (212) 757-3990
                                         dkramer@paulweiss.com
                                         asoloway@paulweiss.com

                                         WIGGIN & DANA

                                         David A. Ring
                                         265 Church Street
                                         P.O. Box 1832
                                         New Haven, CT 06510
                                         Phone: (860) 297-3703
                                         dring@wiggin.com

                                         Attorneys for Alexion Pharmaceuticals, Inc.,
                                         Leonard Bell, David L. Hallal, Vikas Sinha,
                                         David Brennan, David J. Anderson, Ludwig N.
                                         Hantson, and Carsten Thiel




                                     4
